Remy, J.
On December 23, 1920, appellant received an injury while in the employ of appellee, and on July 19, 1921, was awarded compensation by the Industrial Board. On November 1, 1921, appellee filed application, under §45 of the Workmen’s Compensation Act (Acts 1919 p. 167, §8020c2 Burns’ Supp. 1921), for a review of the award on account of changed conditions. At a hearing, the board found that appellant’s disability had terminated October 30, 1921, and made an order accordingly. On September 22, 1922, appellant, claiming that there had been a recurrence of his disability since the previous finding of the board, made application for a review on account of changed conditions. A hearing, February 21, 1923, resulted in a finding for appellee. From the board’s order denying appellant’s application this appeal is prosecuted. The *331only question involved is the sufficiency of the evidence to sustain the finding. Whether there had been a recurrence of appellant’s disability was a question of fact for the Industrial Board. The evidence sustains the finding.
Affirmed.